PER CURIAM.
We agree that O.S.’s adjudications for violating sections 893.13(6)(b) and 893.147(1) of the Florida Statutes (2011) must be affirmed. First, his argument that his adjudications for possession of marijuana and possession of drug paraphernalia should be reversed, because a lack of a mens rea requirement in section 893.101, Florida Statutes (2011), renders the possession statutes unconstitutional, has recently been rejected by the Florida Supreme Court. See State v. Adkins, 96 So.3d 412 (Fla.2012). Second, sufficient evidence was adduced at the adjudicatory hearing to support the adjudications at issue.
Affirmed.